Fill in this information to identify the case:

 

Debtor 1 Brian Douglas Deskins

Debtor 2 Cheryl Ann Deskins
(Spouse, if filing)

United States Bankruptcy Court for the: WESTERN DISTRICT OF WASHINGTON

 

Case number _18-42845

 

 

Official Form 410S1
Notice of Mortgage Payment Change 12/15

 

 

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: Bank of America, N.A.
Court claim no. (if known): 8

Date of payment change:

Must be at least 21 days after date 09/01/2019
of this notice

 

Last 4 digits of any number you use to New total payment:
identify the debtor’s account: 4886

| Part 4: | Escrow Account Payment Adjustment

1. Will there be a change in the debtor’s escrow account payment?

OO} No

W Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
the basis for the change. If a statement is not attached, explain why:

$ 1,338.32
Principal, interest, and escrow, if any

 

 

Current escrow payment: $ 503.46 New escrow payment:  $ 472.76

Mortgage Payment Adjustment

 

2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
variable-rate account?
No
Ol Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
attached, explain why:

 

 

Current interest rate: % New interest rate: %

Current principal and interest payment: $ New principal and interest payment: $

ra Other Payment Change

3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

No
Ol Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
(Court approval may be required before the payment change can take effect.)

Reason for change:

 

Current mortgage payment: $ New mortgage payment: $

Official Form 41081 Notice of Mortgage Payment Change page 1
Debtor 1 Brian Douglas Deskins Case number (if known) 18-42845

 

 

First Name Middle Name Last Name

a Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box.
| am the creditor.

Oo} | am the creditor's authorized agent.

| declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

 

 

 

 

 

 

x /s/_ Jennifer B. Jackson Date 07/24/2019
Signature
Print: Jennifer B. Jackson Title Assistant Vice President
Company Bank of America
Address 4161 Piedmont Parkway
Number Street
Greensboro, NC 27410
City State ZIP Code
Contact phone (336) 854-6321 Email jennifer.b.jackson@BofA.com

 

Official Form 41081 Notice of Mortgage Payment Change page 2
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON ( TACOMA DIVISION)

Chapter: 13 No. 18-42845
In re: Judge: MARY JO HESTON

Brian Douglas Deskins

Cheryl Ann Deskins
Debtor(s).

CERTIFICATE OF SERVICE

| hereby certify that on 07/24/2019, | have served a copy of this Notice and all attachments to the
following by U.S. Mail, postage pre-paid, or via filing with the US Bankruptcy Court's CM ECF system.

By U.S. Postal Service First Class Mail Postage Prepaid:

Debtor: Brian Douglas Deskins
5016 64th Ave W
University Place, WA 98467-2910

Co-Debtor: Cheryl Ann Deskins
5016 64th Ave W
University Place, WA 98467-2910

Debtor's NOEL P. SHILLITO
Attorney: 1919 N Pearl St Ste C2
Tacoma, WA 98406-2490

Trustee: MICHAEL G. MALAIER
2122 Commerce St
Tacoma, WA 98402-3002

/s/ rene Zhao

 

LCl

(as Authorized Agent for Bank of America N.A.)
111 Anza Blvd Suite 310

Burlingame, CA 94010

650.342.9486 (x250)

izhao@lciinc.com
C3_12204 ESCSTMTA 21158 07/11/17

BankofAmerica
CUSTOMER SERVICE
PO BOX 31785

TAMPA,FL 33631-3785

Statement date 07/18/2019

BRIAN D & CHERYL A DESKINS

Property address:
5016 64TH AVE W
TACOMA WA 98467 5016 64TH AVE W

TACOMA, WA 98466

 

WE ANALYZED YOUR ESCROW ACCOUNT AND YOUR PAYMENT MAY BE CHANGING

Your escrow account was recently reviewed and, as a result, the escrow portion of your monthly loan
payment may be changing effective 09/01/2019.

Enclosed is an updated escrow analysis statement for your loan.

 

WHAT YOU NEED TO DO

There’s nothing you need to do. Please keep this notification for your records.

QUESTIONS?

We're pleased to serve your home loan needs. If you have any questions, please call us at
1-800-669-6607, Monday-Friday 8a.m. to 9p.m. ET.

Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. If you
are currently in a bankruptcy proceeding or have previously obtained a discharge of this debt under bankruptcy
law, this notice is for informational purposes only and is not an attempt to collect a debt, a demand for
payment or an attempt to impose personal liability for a discharged debt.

Bank of America and the Bank of America logo are registered trademarks of Bank of America Corporation.
2 of 6

This Page is left blank intentionally
3 of 6

Account Number p Statement Date 07/18/2019

BRIAN D & CHERYL A DESKINS
5016 64TH AVE W
TACOMA, WA 98466

Escrow Account REviIEw

 

ESCROW
EXPLAINED

This escrow statement is being sent for informational purposes only. It should not be construed as an attempt to collect a debt or to
modify the terms of your Chapter 13 plan. Note that your Chapter 13 bankruptcy plan may provide for the Trustee to pay escrow
amounts outstanding on your loan as of the date you filed your bankruptcy case or may otherwise provide for the Trustee to pay amounts
due to escrow.

Part of your monthly loan payment goes into an account to pay for your property taxes and insurance premiums. During the year,
payments are made out of this account when tax and insurance bills come due. This notice describes any changes needed in your
monthly payment to maintain enough money in your escrow account to pay these bills. In our step-by-step analysis, we determine the
data shown below to calculate your new escrow payment.

If this is your first escrow statement after filing your Chapter 13 bankruptcy, this escrow account review was performed as of the
date you filed for bankruptcy and your new monthly escrow payment has been calculated according to applicable bankruptcy law. The
amount shown in the Summary section below is the updated and correct amount due for the month shown. If you previously received a
monthly coupon for the same due date, the payment amount below is intended to replace the coupon you previously received, as the
coupon was prepared and sent before we had notice of your Chapter 13 bankruptcy filing.

If this is an annual escrow statement provided during your Chapter 13 bankruptcy, we've prepared this escrow statement to
track your escrow obligations during the period when you’re making payments under the terms of your Chapter 13 plan.

If you have filed a Chapter 13 plan that provides for maintaining your home, our step-by-step analysis is based on the
assumption that you will be making your Chapter 13 plan payments, including plan payments to pay amounts due from the period before
your bankruptcy filing or otherwise due under your Chapter 13 plan. If you’re unable to complete your plan payments and your case is
dismissed, converted to a Chapter 7, or the automatic stay is lifted, then your monthly escrow payment will need to be recalculated to
account for the cure amounts still due from the period before your bankruptcy filing or otherwise due under your Chapter 13 plan.

See below for:

* an in-depth explanation of each step of your escrow analysis + side-by-side comparison of last year's projected and actual data

 

SUMMARY

Base amount needed (see Step 1) The expected monthly amount needed to pay your property taxes and insurance

 

 

 

premiums $472.76
Shortage payment (see Step 2) The monthly amount you must pay into your escrow account to keep the

balance from falling below zero during the year $0.00
Reserve requirement (see Step 3) The monthly amount allowed by federal law for unexpected tax and insurance

increases and other costs $0.00
New monthly escrow payment (see Step 4) $472.76
New total payment effective 09/2019 (see Step 4) $1,338.32

In future escrow analyses, Bank of America, N.A. reserves the right to assess the amount allowed by federal law for unexpected tax and
insurance increases and other costs.

 

HOW WE CALCULATE YOUR ESCROW PAYMENT

STEP 1

STEP 2

Determine base amount needed for the year

 

Escrow items Amount needed Frequency in months Monthly amount needed
Homeowners insurance $820.00 12 $68.33

County taxes $2,426.56 6 $404.43

Total monthly base payment amount $472.76

 

Determine lowest projected balance
In the chart below, we project the amounts you will pay into your escrow account next year and the amounts we will pay out for your
insurance and tax bills. Remember, these figures are only projections and may not reflect the actual payments made at the time they are
due.

Escrow Tax Insurance MIP/PMI
Month deposit(s) payment(s) payment(s) payment(s) Balance
4 of 6 Account Number P| Statement Date 07/18/2019
BRIAN D & CHERYL A DESKINS
5016 64TH AVE W

TACOMA, WA 98466

STEP 2 Determine lowest projected balance - continued
Escrow Tax Insurance MIP/PMI

Month deposit(s) payment(s) payment(s) payment(s) Balance
Post Petition Beginning $3,212.01
Balance

September 2019 $472.76 $0.00 $0.00 $0.00 $3,684.77
October 2019 $472.76 $2,426.56 $0.00 $0.00 $1,730.97
November 2019 $472.76 $0.00 $0.00 $0.00 $2,203.73
December 2019 $472.76 $0.00 $0.00 $0.00 $2,676.49
January 2020 $472.76 $0.00 $0.00 $0.00 $3,149.25
February 2020 $472.76 $0.00 $820.00 $0.00 $2,802.01
March 2020 $472.76 $0.00 $0.00 $0.00 $3,274.77
April 2020 $472.76 $2,426.56 $0.00 $0.00 $1,320.97 .
May 2020 $472.76 $0.00 $0.00 $0.00 $1,793.73
June 2020 $472.76 $0.00 $0.00 $0.00 $2,266.49
July 2020 $472.76 $0.00 $0.00 $0.00 $2,739.25
August 2020 $472.76 $0.00 $0.00 $0.00 $3,212.01
Post Petition Ending $3,212.01
Balance

Lowest projected balance $1,320.97
Shortage payment amount $0.00

The Post-Petition Beginning and Ending balances above are projected balances, which assume that all payments due under your
Chapter 13 bankruptcy plan will be made, including your regularly scheduled mortgage payments due after the bankruptcy filing and all
plan payments to cure amounts due from the period before your bankruptcy filing or otherwise due under your Chapter 13 plan.

At the time of analysis, Bank of America, N.A. assumes that all scheduled mortgage payments will be made to the effective date of your
new payment.

* Using the Post-Petition balances, your Lowest Projected Balance (LPB) reflects a positive balance (a balance greater than zero). In
the next step, we will compare this amount to your escrow reserve requirement to determine if there is an overage.

STEP 3 Determine reserve requirement
Federal law allows for the collection of a reserve amount to maintain a cushion for unexpected tax and/or insurance increases and other
costs.
The reserve used for this period is shown below.

 

Lowest Projected Balance (LPB) (see Step 2 above) $1,320.97
Total reserve requirement (16.6% of the base amount) * $941.74
Additional amounts required $0.00
Monthly reserve requirement ($0.00 divided by 12) $0.00
Potential overage $379.23

* Base amount equals the total of payments anticipated to be paid out of the escrow account during the year but excludes Private
Mortgage Insurance (PMI) or Mortgage Insurance Premium (MIP) amounts.
5 of 6

Account Number Statement Date 07/18/2019

BRIAN D & CHERYL A DESKINS
5016 64TH AVE W
TACOMA, WA 98466

 

 

 

 

 

 

 

STEP 3 Determine reserve requirement - continued
Using your Post-Petition Beginning balance, the projections above reflect that your Lowest Projected Balance (LPB) exceeds the
reserve requirement amount and that there is a potential overage. However, your Lowest Projected Balance (LPB) assumes that you are
current in making payments that were due after your bankruptcy filing and that you have paid all escrow amounts due from the period
before your bankruptcy filing. If you still have several months or years prior to the completion of your Chapter 13 plan, then you may not
have an actual overage.
To determine if you have an actual overage of escrow funds, Bank of America, N.A. will adjust the potential overage to account for any
escrow amounts that remain unpaid from the period before your bankruptcy filing or otherwise due under the terms of your Chapter 13
plan. This adjustment is necessary to ensure your current escrow account balance in fact has a surplus of funds. If your account still
shows an overage and is current under the terms of your Chapter 13 plan, we'll send you a refund in accordance with applicable law.
Please note that we’re unable to forward overage checks if your loan is undergoing a loan assumption.
For more information on how Bank of America, N.A. tracks your actual overage, please call 800-669-6607, Monday-Friday 8a.m. to
9p.m. ET.
STEP 4 Determine monthly payments

Calculation of monthly escrow payment
Base amount needed for taxes and/or insurance (see Step 7) $472.76
Shortage payment (see Step 2) $0.00
Reserve requirement (see Step 3) $0.00
Total monthly escrow payment $472.76
Calculation of monthly payment
Principal and/or interest $865.56
Total monthly escrow payment $472.76
Total monthly payment effective 09/2019 $1,338.32

LAST YEAR j ‘

INREVIEW Current analysis compared to previous Monthly amount
Amount needed for taxes and insurance Last analysis This analysis
Homeowners insurance $64.17 $68.33
County taxes $439.29 $404.43
Total base escrow payment $503.46 $472.76
Shortage payment $0.00 $0.00
Reserve requirement $0.00 $0.00
Rounding amount $0.00 $0.00
Monthly escrow payment $503.46 $472.76
Principal and/or interest $865.56 $865.56
Monthly escrow payment $503.46 $472.76
Total payment amount $1,369.02 $1,338.32

Summary of escrow change

As shown, your base escrow amount decreased. Your reserve percentage remained unchanged. Your reserve payment remained
unchanged. The result of these factors caused your total escrow payment to decrease. Additionally, you were left with a overage.

A side-by-side comparison of projected escrow account activity and actual activity for last year can be found below.
6 of 6

Last year’s escrow payments
If you have recently filed a Chapter 13 bankruptcy, then we have provided below a side-by-side comparison of your prior projected escrow account
activity to the actual account activity.

If this is an annual escrow statement provided during your Chapter 13 bankruptcy, then the projected escrow account activity below was
performed in accordance with the terms of your Chapter 13 plan. At the same time, we also maintained a separate accounting that reflected your escrow
account activity as indicated under the terms of your loan documents outside of bankruptcy (shown below under the heading "Actual"). The Actual
escrow activity includes both the receipt of your regular monthly mortgage payments to escrow and any cure payments made under the terms of your
Chapter 13 plan for escrow amounts due from the period before your bankruptcy filing or otherwise due under your Chapter 13 plan. Below is the
side-by-side comparison of the plan projected activity to the actual activity for last year. Upon the completion of your Chapter 13 plan, if all payments due
under the Chapter 13 plan are received and taxes and insurance were paid in the amounts anticipated, then the projected and actual ending balances
should match. If you are unable to complete your Chapter 13 plan payments and your case is dismissed, converted to a Chapter 7 or the automatic stay is
lifted, then the actual accounting shown below will be used in performing your next escrow analysis.

Projected Actual
Date Activity Paid in Paid out Balance Date Activity Paid in Paid out Balance
Beginning balance $3,016.66 Beginning balance $2,619.35
09/01/2018 Sep Payment $503.46 $3,520.12 09/14/2018 Sep Payment $503.46 $3,122.81
10/01/2018 Oct Payment $503.46 $4,023.58 10/10/2018 County tax pmt $2,635.73 $487.08
10/02/2018 County taxes $2,635.73 $1,387.85 10/16/2018 Oct Payment $503.46 $990.54
11/01/2018 Nov Payment $503.46 $1,891.31 11/19/2018 Nov Payment $503.46 $1,494.00
12/01/2018 Dec Payment $503.46 $2,394.77 12/17/2018 Dec Payment $503.46 $1,997.46
01/01/2019 Jan Payment $503.46 $2,898.23 01/14/2019 Jan Payment $503.46 $2,500.92
02/01/2019 Feb Payment $503.46 $3,401.69 02/07/2019 | Homeowners ins pmt $820.00 $1,680.92
02/02/2019 | Homeowners insurance $770.00 $2,631.69 02/12/2019 Feb Payment $503.46 $2,184.38
03/01/2019 Mar Payment $503.46 $3,135.15 03/12/2019 Mar Payment $503.46 $2,687.84
04/01/2019 Apr Payment $503.46 $3,638.61 04/08/2019 County tax pmt $2,426.56 $261.28
04/02/2019 County taxes $2,635.73 $1,002.88 04/11/2019 Apr Payment $503.46 $764.74
05/01/2019 May Payment $503.46 $1,506.34 05/24/2019 May Payment $503.46 $1,268.20
06/01/2019 Jun Payment $503.46 $2,009.80 06/14/2019 Jun Payment $503.46 $1,771.66
07/01/2019 Jul Payment $503.46 $2,513.26 07/09/2019 Jul Payment $503.46 $2,275.12
08/01/2019 Aug Payment $503.46 $3,016.72 07/18/2019 | Aug Payment $503.46 $2,778.58"
Ending balance $3,016.72 Ending balance $2,778.58
Summary of escrow payments and disbursements Summary of escrow payments and disbursements
County taxes $5,271.46 County taxes $5,062.29
Homeowners insurance $770.00 Homeowners insurance $820.00
Payments $6,041.52 Payments $6,041.52

* Lowest projected balance

P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.

In performing the projection above, Bank of America, N.A. assumed that all regularly scheduled mortgage payments would be made that were due prior to
the projection period.
